          Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 1 of 10



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


MOBTOWN MERCH, LLC,                         *
                                            *
       Plaintiff,                           *
                                            *
vs.                                         *     CIVIL ACTION NO. 18-00128-B
                                            *
MOH-BEEL, LLC, et al.,                      *
                                            *
       Defendants.                          *

                                          ORDER

       This action is before the Court on Plaintiff Mobtown Merch,

LLC’s Second Motion for Service by Publication, Email, or U.S.

Mail    (Doc.     8)    and   Defendant    Moh-BEEL,       LLC’s   document        titled

“Prayer     for        Relief/Recommendation”           (Doc.   11).          A    status

conference was duly noticed and conducted on March 22, 2019.

(See Docs. 16, 18).             Although notice of the status conference

was provided to Defendants at the post office box address listed

on documents Defendant Frederick F.B. Sims filed with the Court,

no one appeared on behalf of Defendants Sims or Moh-BEEL, LLC.

I.     Background

       By way of background, Plaintiff filed the instant action

against    Defendants         Moh-BEEL,    LLC    and    Frederick     F.B.       Sims   on

March 19, 2018.           (Doc. 1).   Subsequent thereto, Plaintiff filed

a motion seeking service by publication.                        (Doc. 4).          In the

motion and the accompanying affidavits of Plaintiff’s counsel,

J. Hunter Adams, and Plaintiff’s process server, Jim Johnson,
              Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 2 of 10



Plaintiff reported that Johnson had made two attempts to locate

Frederick F.B. Sims (“Sims”), a named Defendant and registered

agent for Defendant Moh-BEEL, LLC, at a 212 S. Dearborn Street

address in Mobile, Alabama; however, Sims had leased the house

to another individual, who provided a telephone number for Sims.

(Doc. 4-1).           According to the process server, he contacted Sims

at the telephone number, identified himself to Sims, and advised

Sims that he had a “delivery” for him.                     (Id.).         The process

server averred that Sims advised him that he was working out of

the country, in Mexico, and that he was not sure when he would

be returning.           (Id.).      The process server further asserted that

he gave Sims his name and phone number, asked Sims to call when

him when he returned, and that, in response, Sims disconnected

the call.         (Id.).

        Additionally,          Plaintiff    has   presented   evidence      that   its

counsel,         J.   Hunter     Adams,    communicated   with     Sims    via   email

immediately           prior    to   the    instant   litigation;    however,       once

notified of the filing of the lawsuit via email, Sims ceased

responding to email communications.                  (See Doc. 4-1 at 2; Doc. 6-

2 at 3; Docs. 6-3, 8-6, 8-7, 8-8).                   Thus, Plaintiff requested,

pursuant to Rule 4(e)(1)1 of the Federal Rules of Civil Procedure


1    Fed. R. Civ. P. 4(e)(1) provides that an individual “may be
served in a judicial district of the United States by . . .
following state law for serving a summons in an action brought
in courts of general jurisdiction in the state where the
(Continued)


                                              2
            Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 3 of 10



and Rule 4.3 of the Alabama Rules of Civil Procedure, that the

Court    allow      service    by    publication    on    the    ground     that    the

current address of Sims was unknown and that Sims and Moh-BEEL,

LLC had avoided service.            (Doc. 4 at 1-2).

       In an order dated May 8, 2018 denying Plaintiff’s motion,

the   Court      observed     that “[b]ased      upon    the    record    before   the

Court, it appears that Defendant Sims is in Mexico, and thus, is

not ‘within a judicial district of the United States.’”                      (Doc. 5

at    3).     The   Court     stated   that     “[i]f    that    [was]    the    case,

Plaintiff would be required to seek service under Fed. R. Civ.

P. 4(f)2 as opposed to Fed. R. Civ. P. 4(e).”                    (Id.).         Because

it was not clear which of the two provisions should apply under

the circumstances, Plaintiff’s motion was denied, and Plaintiff

was     granted     leave     to    file   an   amended    motion        specifically




district court is located or where service is made . . . .”
Fed. R. Civ. P. 4(e)(1).
2      Rule 4(f) provides that:

       Unless federal law provides otherwise, an individual -
       other than a minor, an incompetent person, or a person
       whose waiver has been filed - may be served at a place
       not within any judicial district of the United States:
       . . .
       (3) by other means not prohibited by international
       agreement, as the court orders.

Fed. R. Civ. P. 4(f).



                                           3
         Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 4 of 10



addressing which of the two provisions should apply and whether

service by publication was permissible.               (Id.).

       Plaintiff    next   sought    permission      to     serve      Defendants   by

email and U.S. mail pursuant to Fed. R. Civ. P. 4(f)(3), which

allows a party to use alternative methods to serve a defendant

in a foreign country if the party obtains permission of the

court and the requested methods are not otherwise prohibited by

international agreement.           Fed. R. Civ. P. 4(f)(3).              In an order

dated June 15, 2018, the Court observed that “[w}hile courts

have   held   that    Rule    4(f)(3)     is    neither     a     last   resort     nor

extraordinary       relief,   ‘a    district       court,    in     exercising      the

discretionary power permitted by Rule 4(f)(3) may require the

plaintiff     to    show   that    they     have    “reasonably        attempted     to

effectuate service on defendant and that the circumstances are

such   that   the    district     court’s      intervention       is   necessary    to

obviate the need to undertake methods of service that are unduly

burdensome or that are untried but likely futile.”’”                      (Doc. 7 at

2-3) (quoting Int’l Designs Corp., LLC v. Quingdao SeaForest

Hair Prods. Co., Ltd., 2018 U.S. Dist. LEXIS 3038, at *8, 2018

WL 2364297, at *3 (S. D. Fla. Jan. 4, 2018) (in turn quoting

FMAC Loan Receivables v. Dagra, 228 F.R.D. 531, 534 (E.D. Va.

2005))).      The Court concluded that Plaintiff had not made the

showing required under Rule 4(f)(3) because Sims had provided

Plaintiff’s counsel a California mailing address when he was



                                          4
           Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 5 of 10



still responding to email prior to the filing of this lawsuit

(see Doc. 6-3 at 5), but it did not appear that Plaintiff had

attempted      to    serve      Sims    at   the    California       mailing   address.

(Doc. 7 at 3-4).                The Court further found that because the

record reflected that Plaintiff had undertaken steps to serve

Defendants,         it    was   appropriate        to    extend   the   deadline    for

service set forth in Federal Rule of Civil Procedure 4(m).                         (Id.

at 4).      In response to the Court’s Order, Plaintiff timely filed

the instant motion requesting permission to serve Defendants by

publication, email, or U.S. mail.                  (Doc. 8).

II.   Discussion

         A. Plaintiff’s Second Motion for Service by Publication,
            Email, or U.S. Mail.

      As     noted       supra,   the    Federal        Rules   of   Civil     Procedure

provide for service of process pursuant to the law of the state

“where the district court is located . . . .”                         Fed. R. Civ. P.

4(e)(1).      Thus, because this case is pending in federal district

court in Alabama, service of process can be accomplished by any

means authorized by Alabama law.                        The circumstances in which

service by publication is permitted in Alabama are outlined by

Alabama Rule of Civil Procedure 4.3.                        Rule 4.3(c) authorizes

service by publication upon a defendant who avoids service.                           It

provides in pertinent part that:

      [w]hen a defendant avoids service and that defendant’s
      present location or residence is unknown and the
      process server has endorsed the fact of failure of

                                             5
              Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 6 of 10



        service and the reason therefor on the process and
        returned it to the clerk or where the return receipt
        shows a failure of service, the court may, on motion,
        order service to be made by publication.

Ala. R. Civ. P. 4.3(c).                Thus, Plaintiff must show (1) that Sims

has avoided service; (2) that his present location or residence

is    unknown;         and   (3)   that       the    process   server    has    failed      to

perfect service upon him.                      See Am. Indoor Football Ass’n v.

Lockwood,         267    F.R.D.        663,    666     (M.D.    Ala.     May   7,     2010).

        Plaintiff        has    made    the    requisite       showing   in    this      case.

Plaintiff has made repeated attempts to serve Defendants Sims

and Moh-BEEL, LLC at the 212 S. Dearborn Street address, which

is the address listed with the Alabama Secretary of State as the

address for Moh-BEEL, LLC and for Sims, the registered agent for

Moh-BEEL, LLC.           (See Doc. 6-1 at 2).               In addition, Plaintiff has

attempted         to    serve      Defendants         via    certified    mail      at    the

California address Sims provided to Plaintiff’s counsel.3                                 The


3     Plaintiff filed with the Court documentation reflecting
that the summons and complaint were sent to the California
address for Defendants Moh-BEEL, LLC and Frederick F.B. Sims,
and that a certified receipt was eventually returned. (Docs. 9,
9-1).    Alabama allows service on an individual by certified
mail.    Ala. R. Civ. P. 4(i)(2).     When seeking to serve a
corporation or other business entity by certified mail, Ala. R.
Civ. P. 4(c)(6) directs that service is accomplished by serving
an officer, a partner (other than a limited partner), a managing
or general agent, or any agent authorized by appointment or by
law to receive service of process.     Ala. R. Civ. P. 4(c)(6).
“Service by certified mail shall be deemed complete and the time
for answering shall run from the date of delivery to the named
addressee or the addressee’s agent as evidenced by signature on
the return receipt.” Ala. R. Civ. P. 4(i)(2)(C).
(Continued)


                                                 6
        Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 7 of 10



evidence before the Court reflects that Sims is well aware of

this   litigation     but       has    avoided    service.           Indeed,      Sims   was

communicating with Plaintiff’s counsel via email up until the

complaint was filed.            (Doc. 4-1 at 2).         Once Plaintiff’s counsel

notified     him    that    a     lawsuit        had   been     filed,       he     stopped

responding     to     emails.         (See    id.;      Docs.    8-6,        8-7,    8-8).

Additionally, one of Plaintiff’s process servers reached Sims by

telephone on a number provided by Sims’ tenant at the 212 S.

Dearborn   address,        and    Sims      discontinued       the    call     after     the

process server identified himself as a process server, told Sims

he had a delivery for him, and asked Sims to notify him when he

returned to the area.4            (Doc. 4-2).          Also, Sims filed a letter

with the Court contending that his tenant in California did not

have his consent to accept the certified mail on his behalf.

(Doc. 10).     However, Sims does not and cannot allege that he did

not    actually      receive          the    summons     and    complaint,          as     he

subsequently       filed    a    document,       on    behalf   of     Moh-BEEL,         LLC,


     In this case, Defendant Sims has asserted, in an unsworn
letter to the Court, that a tenant at the California address
signed for the certified mail but did not have the authority to
do so. (Doc. 10 at 1). The signature on the return receipt is
not legible, and it is not clear whether the return receipt was
for Sims, individually, or for Sims, on behalf of Moh-BEEL, LLC.
(See id. at 2).
4    A second process server also sought to personally serve
Sims at the 212 S. Dearborn Street address that has been leased
to a tenant. (Doc. 8-2 at 2).



                                             7
         Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 8 of 10



denying the allegations contained in the complaint.                                 (See Doc.

11).    Notably, in Sims’ filings with the Court (Docs. 13, 15),

he has listed a local post office box, but he has not included

any information regarding his residence, his whereabouts, or the

location      of    Moh-BEEL,       LLC.5         Based     on   the     above,    the    Court

concludes that Sims, individually, and as registered agent for

Moh-BEEL, LLC, is avoiding service, that Sims’ address and that

of    Moh-BEEL,      LLC    are     unknown,         that    the    process       server    has

repeatedly         attempted        but     has      been    unable       to      serve    Sims

personally, and that an attempt to serve Sims by certified mail

has likewise failed.                See Davis v. Summler, 2014 U.S. Dist.

LEXIS 52339, at *1-4, 2014 WL 1492876, at *1-2 (M.D. Ala. April

16, 2014) (finding that publication was permitted under Alabama

law     where        evidence        established            that       company         accepted

preservation letter sent by certified mail but rejected service

of complaint sent to the same address by certified mail, that

the process server unsuccessfully attempted to serve company,

and    that    the    location        of    the      company       and    its     agent    were

unknown).          Accordingly,           for     the     reasons      set     forth      above,

Plaintiff’s        motion      to     serve         Defendants      by     publication       is

granted.



5    The local post office box does not have a physical address
or forwarding address attached to it. (Doc. 8-5 at 2).



                                                8
        Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 9 of 10



      Because more than ninety (90) days have passed since the

filing of Plaintiff’s complaint, the complaint is subject to

dismissal without prejudice pursuant to Federal Rule of Civil

Procedure     4(m).       However,      the     Court      finds    good    cause    for

Plaintiff’s failure to serve Defendants; thus, the Court extends

the time within which service must be perfected.                          Plaintiff is

ordered to file proof of completed service by publication on or

before May 24, 2019.

       B. Defendant Moh-BEEL, LLC’s Document Titled “Prayer for
          Relief/Recommendation”.

      The Court turns next to Defendant Moh-BEEL, LLC’s document

titled “Prayer for Relief/Recommendation” (Doc. 11).                            As best

the   Court    can    discern,       the    document,       which    is     signed   by

“Frederick Sims for Moh-BEEL, LLC”, purports to be an answer on

behalf of Moh-BEEL, LLC.            While an individual, such as Sims, is

permitted to appear in federal court on behalf of himself, he

may not appear on behalf of a corporation or artificial entity,

such as a partnership.             In other words, corporations and other

artificial     entities      are    prohibited      from    appearing      in   federal

court without counsel.             See, e.g., Palazzo v. Gulf Oil Corp.,

764   F.2d    1381,   1385    (llth    Cir.     1985);      Nat’l    Indep.     Theatre

Exhibitors, Inc. v. Buena Vista Distribution Co., 748 F.2d 602,

609   (llth    Cir.   1984)        (“This    rule    ensures       that    a    licensed

attorney, an officer of the court, is responsible for conducting

the   corporation’s       litigation.”).            Accordingly,       the      document

                                            9
        Case 1:18-cv-00128-B Document 19 Filed 03/25/19 Page 10 of 10



filed on behalf of Defendant Moh-BEEL, LLC by Defendant Sims

(Doc.   11)   is   hereby   stricken    without   prejudice,   as   there   is

nothing before the Court demonstrating that Defendant Sims is

licensed to practice law.         Defendant Sims is free to file an

answer on behalf of himself.

     DONE this 25th day of March, 2019.

                                             /s/SONJA F. BIVINS       _
                                       UNITED STATES MAGISTRATE JUDGE




                                       10
